Case 17-35895-KRH       Doc 27      Filed 09/21/21 Entered 09/21/21 13:57:34           Desc Main
                                   Document      Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                       )
                                                )
   JAMEO DEWAYNE POLLOCK                        )       Case No. 17-35895-KRH
                                                )       Chapter 13
                          Debtor                )


                                    MOTION TO INCUR DEBT

            COMES NOW, the Debtor, by counsel, and as and for Debtor’s Motion to Incur Debt,

   states as follows:

            1.    The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   November 28, 2017.

            2.    The Debtor has applied for and Basic Auto Sales RVA has approved a loan to the

   Debtor in the amount of $27,140.89 plus interest at 16.75% per annum to be repaid with 72 equal

   monthly payments of $600.00 for the purchase of a 2018 Dodge Durango SXT or similar

   vehicle.

            3.    The Debtor needs to purchase the vehicle because Debtor’s current vehicle is

   having major mechanical issues and they need a replacement vehicle to conduct normal daily

   business.

            4.    The purchase of the vehicle is in the best interest of the Debtor and will facilitate

   Debtor’s ability to perform under the Chapter 13 Plan filed herein.

            5.    The Debtor’s Chapter 13 Plan has been confirmed.



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 17-35895-KRH        Doc 27      Filed 09/21/21 Entered 09/21/21 13:57:34         Desc Main
                                    Document      Page 2 of 7



           WHEREFORE, the Debtor request that the Court enter an Order approving the aforesaid

   loan on the terms stated herein, and for such other relief as the Court may deem appropriate.


                                                      JAMEO DEWAYNE POLLOCK

                                                      By: /s/ James E. Kane
                                                                       Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                     CERTIFICATE OF SERVICE

           I hereby certify that on September 21, 2021, I will electronically file the foregoing with

   the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               2
Case 17-35895-KRH        Doc 27     Filed 09/21/21 Entered 09/21/21 13:57:34            Desc Main
                                   Document      Page 3 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                        )
                                                 )
   JAMEO DEWAYNE POLLOCK                         )       Case No. 17-35895-KRH
                                                 )       Chapter 13
                          Debtor                 )

                               NOTICE OF MOTION AND HEARING

            The above Debtor has filed Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for September 22, 2021 at 12:00 p.m. at U.S.
                   Bankruptcy Court, 701 East Broad Street, Room 5000, Richmond, VA
                   23219. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.




                                                3
Case 17-35895-KRH       Doc 27     Filed 09/21/21 Entered 09/21/21 13:57:34          Desc Main
                                  Document      Page 4 of 7



      REMOTE HEARING INFORMATION:

       Due to the COVID−19 public health emergency, no in-person hearings are being
       held.

       This hearing will take place remotely through Zoom on the date and time scheduled
       herein.

       To appear at the hearing, you must send, by email, a completed request form (the
       “Zoom Request Form”), which is available on the Court's internet website at
       www.vaeb.courts.gov, on the page titled, “Temporary Emergency Provisions
       Regarding ZoomGov Remote Proceeding Access Information.” Email your
       completed Zoom Request Form to the email address listed for the Judge assigned to
       the case. Following receipt of your Zoom Request Form, Court staff will respond to
       the email address from which the request was submitted with additional information
       on how to participate through Zoom.

       ***The email address shall be used only to submit Zoom Request Forms. No other
       matters or requests will be considered by Court staff, and under no circumstances will
       any such matters or requests be brought to the Judge’s attention. Failure to comply
       with these instructions may result in appropriate action, including but not limited to
       the imposition of sanctions.

       *** PLEASE NOTE: You MUST submit the Zoom Request Form no later than
       two (2) business days prior to this hearing. Any documentary evidence the
       parties wish to present at the hearing must be filed with the Court in advance of
       the hearing.

           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: September 21, 2021
                                                JAMEO DEWAYNE POLLOCK


                                                By: /s/ James E. Kane
                                                               Counsel




                                               4
Case 17-35895-KRH        Doc 27      Filed 09/21/21 Entered 09/21/21 13:57:34         Desc Main
                                    Document      Page 5 of 7




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                     CERTIFICATE OF SERVICE

           I hereby certify that on September 21, 2021, I will electronically file the foregoing with

   the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane




                                               5
    Case 17-35895-KRH   Doc 27    Filed 09/21/21 Entered 09/21/21 13:57:34   Desc Main
                                 Document      Page 6 of 7


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Afni
                        Attn: Bankruptcy
                        Po Box 3097
                        Bloomington, IL 61702


                        Capital One
                        Attn: General Correspondence/Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130


                        Capital One Auto Finance
                        Attn: General Correspondence/Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130


                        Dept Of Ed/Navient
                        Attn: Claims Dept
                        P.O. Box 9635
                        Wilkes Barr, PA 18773


                        Dept Of Ed/Navient
                        Po Box 9635
                        Wilkes Barre, PA 18773


                        Focused Recovery Solutions
                        9701-Metropolitan Ct
                        Ste B
                        Richmond, VA 23236


                        Fst Premier
                        601 S Minneapolis Ave
                        Sioux Falls, SD 57104


                        Gerald Taylor
                        8500 Perrymont Road
                        Richmond, VA 23237


                        JL Walston & Associates
                        Attn: Bankruptcy
                        2609 N Duke St, Ste 501
                        Durham, NC 27704


                        Navient
                        Attn: Bankruptcy
                        Po Box 9500
                        Wilkes-Barr, PA 18773
Case 17-35895-KRH   Doc 27    Filed 09/21/21 Entered 09/21/21 13:57:34   Desc Main
                             Document      Page 7 of 7



                    Navient
                    Po Box 9500
                    Wilkes Barre, PA 18773


                    Receivables Performance Mgmt
                    Attn: Bankruptcy
                    Po Box 1548
                    Lynnwood, WA 98036


                    Title Max
                    4722 S. Laburnum Ave
                    Henrico, VA 23231
